Ejectment for a tract of land called Kinsey, lying sn Anne-Arundel county. Verdict for the plaintiff *530The following point was saved for the court’s opinion, to wit:rji¡)e tract of land called Kinsetj, was granted by pa* tent, bearing date the 13th February 1659, to Hugh Kinsey, and his heirs, in fee, containing 400 acres.The plaintiff, to make out his title, produced the will and codicil, or additional will, of William Cromwell, dated the 19th of June 1680, wherein are the following devises: “Item. I will and bequeath my plantation jl “now' live, on, called Cromwell’s Adventure, with 100 ««acres more adjoining to it called Mascall’s Hope, to my “dear and loving wife Elizabeth Cromwell, during her life, «‘but when my son William shall come to the age of seventeen, my will is that he shall have the adjoining «‘land to my plantation, called Mascall’s Hope, and after «‘the- decease of my clear wife aforesaid, my w'ill is, that “lie enjoy my part of the plantation that is between my «‘brother John and me, known by the name of Cromwell’s Adventure-, the said land I leave to my son Tfil~ «4iam, and the lawful heirs of liis body, for ever, and to “continue in the name of Cromwell, and to the nearest of *(blood after the decease of all of the name of Cromwell.”The Codicil, or additional will, is as follows:— “My will is, that after my debts are paid, and my “wife has had her thirds, that my land and personal estate may be equally divided amongst my children} and my will is, that this above mentioned will, “dated the 19ih of Jane 1680, in Ml force and pow'er “and verity. I having more land than is mentioned ««above thought fit to make this addition, having more “children, that every one might have a share; — my mean*531*‘ing is, that my land may run to my heirs in the same «manner and form as it is mentioned in the above said «will”The point saved is upon the will and codicil of William Cromwell, the elder.He cited Cro.Jac. 655 — No cross remainders can arise between more than two, from the incertainty, inconvenience and confusion, it would create — 4 Bac. Ab. 332-. Dyer, 303. Ilob. 33. Fitxgib. 30. Dyer, 333. b. % Jones, 172. Carter, ITS. 2 Black. 381. Freem. 4S4. 1 Vent. 224. 2 Show. 139. Vangh. 262. Savil, 92.Johnson, in reply.The question is on the codicil, and can only affect the land called Kinsey. By the word heirs the devisor meant all his children, and therefore will let in all three to part of Kinsey. There is a limitation to William, as well as to Thomas; if it is only to Thomas, yet it is in fee, and therefore devised by him to Ashman. There is no express limitation in the will. The blood will extend to collateral. The name will extend to strangers. Alienation is prohibited only as to his sons, and their heirs respectively, otherwise it would create a perpetuity, which the law abhors and would reject. The words of reference must not only create an estate in tail to Philip, *533but also to cany over an estate in tail to Thomas. To whom is the limitation over? It cannot be by way of cross remainders, because to three persons. Must the reference Male to the devise, and the limitation to Thomas or William? They differ, are uncertain, therefore cannot refer to either. If Thomas took a reversion in fee on the death of Philip, the plaintiff has no title to any part. 1 Soil. Jib. 383, s. 1, 2. Co. Litt. 20. b. 3 Lev. 70. A partition by parol was good, fCo Lit. 169. a. Bro. Jib. tit. Partition, 123, b. s. 27, 32, J before the year 1725, when the statute of 29 Car. II, of frauds and perjuries, was first introduced into this province — Vide, Fin. Jib. tit. Partition, 231, pi. 8. Bac. Jib. tit. Tenants, 207, (in margin.) Co. Lit. 169, s. 250. The king’s grant shall be expounded most beneficially to the patentee — Tin. Jib. iit. Prerogative, 153,4. 2 Inst. 282, 496, 497. 6 Co. 5, 6. Montyn’s case. Vin. Jib. tit. Grant, 59, pi. 14, 15.The Provincial Court gave j udgment on the point saved, and verdict lor the Plaintiff. The defendants brought a writ of error to the Court of Appeals, and at Oct,her term 1772, the case was entered struck off, in that court.